Citation Nr: 0424788	
Decision Date: 09/09/04    Archive Date: 09/16/04

DOCKET NO.  96-26 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased rating for ptosis of the 
transverse colon, currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel


INTRODUCTION

The veteran served on active duty from December 1940 to 
February 1946.  This matter comes to the Board of Veterans' 
Appeals (Board) from a January 1996 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  The appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify you if further action is required on your part.


REMAND

During the March 2004 hearing before the undersigned, the 
veteran testified that he was to be examined soon at the New 
York VA Medical Center.  He is seen on a regular basis as an 
outpatient.  It was agreed the records would be obtained.

In view of the above, the case is remanded to the RO via the 
Appeals Management Center in Washington DC for the following:

1.  Obtain the VA outpatient treatment 
records, New York VAMC, from August 13, 
2003, to date.

2.  Following any additional development 
deemed appropriate by the RO, the RO 
should readjudicate the issue on appeal.  
If the benefit sought on appeal remains 
denied, the veteran should be provided a 
supplemental statement of the case, 
containing notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and 



regulations considered pertinent to the 
issues on appeal.  An appropriate period 
of time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



